DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents recite the limitation "the base" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and it dependents require a metallic base. It is not clear if the “the base” is the metallic base or a different or second base.
2 recites the limitation "the second power supply" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Aramaki et al, US Patent Application Publication 2016/0351404 A1 or US Patent Application Publication 2016/0079107 A1, in view of Ricci et al, US Patent Application Publication 2014/0356985 A1.
Regarding claim 1, Aramaki et al teaches a plasma processing apparatus 100 comprising: a processing chamber 104 which is disposed in a vacuum vessel 101 and is decompressed internally and a plasma 116 is generated using a process gas supplied therein; a sample stage 113 which is disposed in the processing chamber 104 and on which a sample to be processed by using the plasma 116 is located and held, the sample stage including a metallic base 131, 108 which has a cap-type structure a dielectric film 120 which is disposed on an upper surface of the base 131, 108 and includes a conductive film 111 disposed internally therein 124; a first power supply 124 configured to supply high-frequency power to the conductive film 111; and the base is connected to ground potential 112.
Aramaki et al differs from the present invention in that Aramaki et al does not teach: including at least one of recesses and a cooling plate which is disposed below the base and connected with the cap-type structure, the cooling plate including a medium flow channel and at least one aggregation of a plurality of Peltier elements which are connected in series and housed inside at least one of spaces in the base which are constituted by the at least one of recesses of the cap-shaped structure and the cooling plate which are connected each other, each of the plurality of Peltier elements being configured to have both heat generating and cooling functions,  wherein the at least one of the Peltier elements are surrounded by the cap-shaped structure and 
Ricci et al teaches a temperature control unit that includes: a metallic base 170, 170c that includes at least one of recesses 171 and a cooling plate 170b which is disposed below the base 170c and connected with the cap-type structure 110, the cooling plate including a medium flow channel 171 and at least one aggregation 105-108 of a plurality of Peltier elements 140 which are housed inside a space 142 in the base and connected in series (Figure 4, Paragraph 0017), each of the plurality of Peltier elements 140 being configured to have both heat generating and cooling functions (Paragraph 0017), and wherein the at least one of the Peltier elements are surrounded by the cap-shaped structure 170c and the cooling plate 170b and equipped in the at least one of spaces 142 and separated from the conductive film by the base 170c and the dielectric film 110.
The motivation for adding temperature control unit of Ricci et al to the base of Aramaki et al is to control the temperature of the substrate during processing as taught by Ricci et al, is well known in the art, and inherently required by Aramaki et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the temperature control unit of Ricci et al to the base of Aramaki et al.

Regarding claim 3, Ricci et al teaches the plurality of Peltier elements configuring the aggregation are disposed in a concentric shape in a circumferential direction at a plurality of radial positions of the sample. (Figures 1-3 and Paragraphs 0025-0028)
Regarding claim 5, Ricci et al a cooling medium flow channel 171 through which a cooling medium circulates, the cooling medium flow channel disposed below the plurality of elements in the base and adjusting a temperature of the base.  (Figure 1)
Regarding claim 6, Ricci et al teaches the cooling medium is water, or an insulating cooling medium. (Paragraph 0020)
The applied reference has a common inventor and common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Aramaki et al, US Patent Application Publication 2016/0351404 A1 or US Patent Application Publication 2016/0079107 A1, in view of Ricci et al, US Patent Application Publication 2014/0356985 A1, and Funada, US Patent Application Publication 2009/0086776 A1.
Regarding claim 4, Aramaki et al and Ricci et al were discussed above.
 Aramaki et al and Ricci et al differ from the present invention in that they do not teach one or more second power supplies, each of the one or more second power supplies being connected to each of the at least one aggregation of the plurality of Peltier elements via a polarity switch and being configured to supply electric power to drive the plurality of Peltier elements to have either of the heat generation or cooling functions; and a plurality of current bypass relays, each of which are connected in parallel to the plurality of Peltier elements in each of the at least one aggregation, each of the current bypass relays being configured to adjust amounts of current of the electric power provided from the one or more second power supplies.
Funada teaches one or more second power supplies 20, 20A-20C, each of the one or more second power supplies being connected to each of the at least one aggregation of the plurality of Peltier elements 10 via a polarity switch 21 and being configured to supply electric power to drive the plurality of Peltier elements to have either of the heat generation or cooling functions; and a plurality of current bypass relays 10, each of which are connected in parallel to the plurality of Peltier elements in each of the at least one aggregation, each of the current bypass relays being configured 
The motivation for adding the current adjusting device of Funada to the Peltier elements and base of Aramaki et al and Ricci et al is to control the temperature of the individual Peltier element by controlling the current supplied to the individual Peltier element and thus better controlling the temperature of the substrate during processing as taught by Funada. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the current adjusting device of Funada to the Peltier elements and base of Aramaki et al and Ricci et al.
Regarding claim 8, Funada teaches that each of the plurality of current bypass relays 14 are configured to switch one period in which a smaller current of the electric power is provided and another period in which a larger current of the electric power is provided to each of the plurality of Peltier elements connected in parallel. (Paragraph 0024)
The applied reference has a common inventor and common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Aramaki et al, US Patent Application Publication 2016/0351404 A1 or US Patent Application Publication 2016/0079107 A1, in view of Ricci et al, US Patent Application Publication 2014/0356985 A1, Funada, US Patent Application Publication 2009/0086776 A1, and Ehrlich et al, US Patent 9,058,960 B2.
Aramaki et al, Ricci et al, and Funada were discussed above.
Aramaki et al, Ricci et al, and Funada differ from the present invention in that they do not teach: a plurality of elastic heat insulating placement stages which are housed inside the space in the base, each of the elastic heat insulating placement stages being equipped in contact with a floor of the space, wherein the Peltier elements are disposed on the elastic heat insulating placement stages and held in contact with the ceiling of the space by the elastic heat insulating placement stages. 
Ehrlich et al teaches the use of a plurality of elastic heat insulating placement stages 300, each of the elastic heat insulating placement stages being equipped in contact with a ceiling of the space, wherein the Peltier elements are disposed on the elastic heat insulating placement stages and held in contact with the floor of the space by the elastic heat insulating placement stages.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add elastic heat insulating placement stages of Ehrlich et al to the chamber of Aramaki et al, Ricci et al, and Funada to support the Peltier elements as taught by Ehrlich et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,930,476 B2 (‘476). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘476 teaches all of the claimed limitations.
Claims 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,037,909 B2 (‘909) in view of Ricci et al, US Patent Application Publication 2014/0356985 A1.
Regarding claim 1, ‘909 teaches a plasma processing apparatus (claim 1) comprising: a processing chamber which is disposed in a vacuum vessel and is decompressed internally and a plasma is generated using a process gas supplied therein (claim 1); a sample stage which is disposed in the processing chamber and on which a sample to be processed by using the plasma is located and held (claim 1), the sample stage including a metallic base which has a cap-type structure (claim 1) a dielectric film which is disposed on an upper surface of the base and includes a conductive film disposed internally therein (claim 1); a first power supply configured to supply high-frequency power to the conductive film (claim 1); and the base is connected to ground potential.
‘909 differs from the present invention in that ‘909 does not teach: including at least one of recesses and a cooling plate which is disposed below the base and connected with the cap-type structure, the cooling plate including a medium flow channel and at least one aggregation of a plurality of Peltier elements which are connected in series and housed inside at least one of spaces in the base which are constituted by the at least one of recesses of the cap-shaped structure and the cooling plate which are connected each other, each of the plurality of Peltier elements being configured to have both heat generating and cooling functions, 45 wherein the at least one of the Peltier elements are surrounded by the cap-shaped structure and the cooling 
Ricci et al teaches a temperature control unit that includes: a metallic base 170, 170c that includes at least one of recesses 171 and a cooling plate 170b which is disposed below the base 170c and connected with the cap-type structure 110, the cooling plate including a medium flow channel 171 and at least one aggregation 105-108 of a plurality of Peltier elements 140 which are housed inside a space 142 in the base and connected in series (Figure 4, Paragraph 0017), each of the plurality of Peltier elements 140 being configured to have both heat generating and cooling functions (Paragraph 0017), and wherein the at least one of the Peltier elements are surrounded by the cap-shaped structure 170c and the cooling plate 170b and equipped in the at least one of spaces 142 and separated from the conductive film by the base 170c and the dielectric film 110.
The motivation for adding temperature control unit of Ricci et al to the base of ‘909 is to control the temperature of the substrate during processing as taught by Ricci et al, is well known in the art, and inherently required by ‘909. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the temperature control unit of Ricci et al to the base of ‘909.
	Regarding claim 2, Ricci et al teaches that a filter to suppress the high-frequency power from the first power supply is not provided on the feeding path of the second 
Regarding claim 3, Ricci et al teaches the plurality of Peltier elements configuring the aggregation are disposed in a concentric shape in a circumferential direction at a plurality of radial positions of the sample. (Figures 1-3 and Paragraphs 0025-0028)
Regarding claim 5, Ricci et al a cooling medium flow channel 171 through which a cooling medium circulates, the cooling medium flow channel disposed below the plurality of elements in the base and adjusting a temperature of the base.  (Figure 1)
Regarding claim 6, Ricci et al teaches the cooling medium is water, or an insulating cooling medium. (Paragraph 0020) 
Claims 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,037,909 B2 (‘909) in view of Ricci et al, US Patent Application Publication 2014/0356985 A1, and Funada, US Patent Application Publication 2009/0086776 A1.
Regarding claim 4, ‘909 and Ricci et al were discussed above.
 ‘909 and Ricci et al differ from the present invention in that they do not teach one or more second power supplies, each of the one or more second power supplies being connected to each of the at least one aggregation of the plurality of Peltier elements via a polarity switch and being configured to supply electric power to drive the plurality of Peltier elements to have either of the heat generation or cooling functions; and a plurality of current bypass relays, each of which are connected in parallel to the plurality of Peltier elements in each of the at least one aggregation, each of the current bypass 
Funada teaches one or more second power supplies 20, 20A-20C, each of the one or more second power supplies being connected to each of the at least one aggregation of the plurality of Peltier elements 10 via a polarity switch 21 and being configured to supply electric power to drive the plurality of Peltier elements to have either of the heat generation or cooling functions; and a plurality of current bypass relays 10, each of which are connected in parallel to the plurality of Peltier elements in each of the at least one aggregation, each of the current bypass relays being configured to adjust amounts of current of the electric power provided from the one or more second power supplies (Figure 2).
The motivation for adding the current adjusting device of Funada to the Peltier elements and base of ‘909 and Ricci et al is to control the temperature of the individual Peltier element by controlling the current supplied to the individual Peltier element and thus better controlling the temperature of the substrate during processing as taught by Funada. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the current adjusting device of Funada to the Peltier elements and base of ‘909 and Ricci et al.
Regarding claim 8, Funada teaches that each of the plurality of current bypass relays 14 are configured to switch one period in which a smaller current of the electric 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,037,909 B2 (‘909) in view of Ricci et al, US Patent Application Publication 2014/0356985 A1, Funada, US Patent Application Publication 2009/0086776 A1, and Ehrlich et al, US Patent 9,058,960 B2.
‘909, Ricci et al, and Funada were discussed above.
‘909, Ricci et al, and Funada differ from the present invention in that they do not teach: a plurality of elastic heat insulating placement stages which are housed inside the space in the base, each of the elastic heat insulating placement stages being equipped in contact with a floor of the space, wherein the Peltier elements are disposed on the elastic heat insulating placement stages and held in contact with the ceiling of the space by the elastic heat insulating placement stages. 
Ehrlich et al teaches the use of a plurality of elastic heat insulating placement stages 300, each of the elastic heat insulating placement stages being equipped in contact with a ceiling of the space, wherein the Peltier elements are disposed on the elastic heat insulating placement stages and held in contact with the floor of the space by the elastic heat insulating placement stages.
The motivation for using the elastic heat insulating placement stages of Ehrlich et al in the chamber of the base of ‘909, Ricci et al, and Funada is to support the Peltier elements as taught by Ehrlich et al. Furthermore, it has been held that applying a known 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add elastic heat insulating placement stages of Ehrlich et al to the chamber of ‘909, Ricci et al, and Funada to support the Peltier elements as taught by Ehrlich et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716